Exhibit 10.1

THIS SEPARATION AGREEMENT is made as of January 18, 2017 (the “Agreement”)

BETWEEN:

CANADIAN PACIFIC RAILWAY LIMITED (the “Company”)

- and -

E. HUNTER HARRISON (the “Executive”)

RECITALS:

 

A. The Company and the Executive are party to an employment agreement dated
June 28, 2012, as amended on May 5, 2014 (the “Employment Agreement”).

 

B. The Company and the Executive contemplated that the Executive would retire on
June 30, 2017. The Company and the Executive entered into a consulting agreement
on July 25, 2016 (the “Consulting Agreement”) pursuant to which the Executive
has agreed to provide consulting services to the Company following his
retirement.

 

C. The Executive approached the Company’s board of directors (the “Board”) to
see if modifications could be made to his Employment Agreement that would allow
him to pursue other opportunities, which would include opportunities involving
certain other Class 1 Railroads. In order to pursue such opportunities, the
Executive wishes to be released from certain non-competition and
non-solicitation restrictions contained in his Employment Agreement.

 

D. The Board established a special committee of independent directors (the
“Special Committee”) to conduct discussions on behalf of the Company with the
Executive relating to the Executive’s separation from the Company.

 

E. Upon the recommendation of the Special Committee, the Board has determined
that it is in the best interests of the Company to provide a limited waiver of
the non-competition and non-solicitation covenants in the Employment Agreement
to enable the Executive to pursue other opportunities, which include
opportunities involving certain other Class 1 Railroads, in exchange for the
forfeiture by the Executive of certain benefits and equity awards and his
agreement to certain other terms and conditions.

NOW, THEREFORE in consideration of the foregoing and the promises and covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged and intending to be legally
bound by this Agreement the undersigned agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Agreement shall
have the meanings ascribed to such terms in the Employment Agreement.

 

2. Termination. The Executive’s employment with the Company is terminated
effective January 31, 2017 (the “Resignation Date”).

 

3. Limited Waiver of Non-Competition and Non-Solicitation. Section 7 of the
Employment Agreement is replaced in its entirety by the following:



--------------------------------------------------------------------------------

Non-Solicitation of Employees/Covenants Against Competition

(a) The Executive acknowledges that by reason of his employment the services he
renders to the Company are of a special or unusual character with a unique value
to the Company, the loss of which the Company believes cannot adequately be
compensated by damages in an action at law. In view of the Confidential
Information known or to be obtained by, or disclosed to the Executive, as set
forth above, and as a material inducement to the Company to enter into this
Agreement, the Executive covenants and agrees during his employment with the
Company and during the Covenant Period (as defined below), the Executive will
not, except as otherwise authorized by this Agreement, directly or indirectly,
own, manage, engage in, operate, control, work for, consult with, render
services for, maintain any interest in (proprietary, financial or otherwise) or
participate in the ownership, management, operation or control of, whether in
corporate proprietorship or partnership form or otherwise, any of CN, BNSF
Railway Co. or Union Pacific Railroad, provided, however, that the restrictions
contained in this Agreement shall not restrict the acquisition by the Executive,
directly or indirectly, of less than 2% of the outstanding capital stock of any
of CN, BNSF Railway Co. or Union Pacific Railroad.

As used herein, the “Covenant Period” shall mean the period of the Executive’s
employment with the Company and thirty six (36) months following the termination
of the Executive’s employment, regardless of the reason for termination.

(b) The Executive further covenants and agrees that during the Covenant Period,
the Executive shall not, directly or indirectly cause, solicit, induce or
encourage any employee of the Company at the level of Manager or above to leave
such employment or hire, employ or otherwise engage any such individual, other
than the Company’s current Chief of Staff. For purposes of this Section 7(b),
general newspaper and other media advertisements shall not be considered
solicitation of Company employees, but hiring such persons so solicited shall
not be permitted in violation of the prior sentence.

 

4. Unpaid Salary, Bonus, Accrued Vacation and Expenses. On or prior to the first
regular payroll date of the Company following the Resignation Date, the Company
shall pay the Executive a lump sum amount equal to (i) any accrued but unpaid
base salary, (ii) any unpaid or unreimbursed business expenses, (iii) any
accrued but unused vacation, and (iv) any other amounts owing, but still unpaid,
to the Executive up to the Resignation Date. The Company shall pay the Executive
his cash bonus with respect to 2016 on the date active named executive officers
of the Company are paid their bonus for 2016 in an amount based purely on
corporate results with no negative discretion. The Executive shall not be
eligible for any bonus for the 2017 calendar year.

 

2



--------------------------------------------------------------------------------

5. Surrender of Equity Awards and Forfeiture of Benefits. A complete list of all
equity awards granted to the Executive by the Company and outstanding as of the
Resignation Date is set forth on Schedule A. In consideration of the limited
waivers set out in Section 3 of this Agreement, the Executive agrees to
(i) forfeit all pension and post-retirement benefits, other than under the
registered pension plan(s), if any, (ii) forfeit all health benefits, including
retiree medical benefits and Medicare supplement policy for the Executive or his
spouse, provided that the Executive’s medical benefits under the Company’s
health plans will terminate on February 28, 2017, other than COBRA rights (which
the Company represents and warrants the Executive and his dependents shall have
available) and (iii) forfeit all other benefits and perquisites the Executive is
entitled to receive from the Company of any kind or nature whatsoever other than
tax equalization entitlements as provided in the Employment Agreement. The
Executive agrees to surrender for cancellation his vested PSUs granted on
January 31, 2014 in exchange for a cash payment of US$4,806,470 on or prior to
the first regular payroll date of the Company following the Resignation Date.
The Executive also agrees to surrender for cancellation all of the Executive’s
remaining PSUs and vested and unvested options and DSUs as set out on
Schedule A, other than the Specified Number (as defined below) of the 650,000
vested options (the “Retained Options”) granted to the Executive pursuant to the
standalone option agreement dated June 26, 2012, as amended on May 5, 2014 (the
“Option Agreement”). The “Specified Number” shall be the number of options
obtained by subtracting US$55,000,000 from the value, based on the closing price
of the Company’s common stock on the New York Stock Exchange (“NYSE”) on
January 30, 2017, of all options and DSUs that are vested or would vest prior to
the Resignation Date (the “Remaining Amount”), and dividing the Remaining Amount
by the difference between the closing price of the Company’s common stock on the
NYSE on January 30, 2017 and the exercise price of the options, with currency
conversion as appropriate in accordance with Company practice.

 

6. Cashless Exercise of Retained Options. The Executive and the Company agree
that, notwithstanding the fact that the Executive’s Retained Options are not
exercisable until June 26, 2017, the Board hereby permits the Executive to
exercise the Retained Options on the Resignation Date or thereafter and the
Executive will elect a “cashless” exercise of the Retained Options on the
Resignation Date (or as soon thereafter as legally permitted) in accordance with
Section 4.3 of the Option Agreement.

 

7. Sale of Company Shares. The Executive agrees to sell all of the shares of the
Company owned, directly or indirectly, by the Executive by no later than May 31,
2017.

 

8. Indemnification and Insurance. All rights of indemnification and director and
officer liability insurance coverage in respect of the Executive under the
Employment Agreement or otherwise shall remain in full force and effect.

 

9. Confidentiality and Return of Confidential Information. The Executive agrees
that he will continue to be bound by the confidentiality obligations contained
in Section 5 of the Employment Agreement following the Resignation Date. The
Executive agrees to promptly deliver to the Company all documents, media and
other items in his possession containing Confidential Information, including all
complete or partial copies, recording, abstracts, notes or reproductions of any
kind made from or about such documents, media, items or information contained
therein in accordance with Section 6 of the Employment Agreement. The Executive
may retain his address book and cell phone number.

 

3



--------------------------------------------------------------------------------

10. Standstill. The Executive agrees that for a period of thirty six (36) months
following the Resignation Date, he shall not, directly or indirectly, or jointly
or in concert with any person, (i) purchase, offer or agree to purchase any
securities, direct or indirect rights or options to acquire securities or,
except in the ordinary course, assets of the Company; (ii) enter into, offer or
agree to enter into or engage in any discussions or negotiations with respect to
any acquisition or other business combination transaction relating to the
Company, or any acquisition transaction relating to all or, except in the
ordinary course, part of the Company’s assets, or propose any of the foregoing;
(iii) solicit proxies from the Company’s shareholders or otherwise attempt to
influence the conduct of the Company’s shareholders or the voting of any of the
Company’s voting securities; (iv) form, join or in any way participate in any
group acting jointly or in concert with respect to the foregoing; (v) seek any
modification to or waiver of the foregoing, other than on a confidential basis
that will not require the Company to make a public announcement; (vi) seek,
propose or otherwise act alone or in concert with others, to influence or
control the management, board of directors or policies of the Company;
(vii) make any public announcement, or take any action which could require the
Company to make any public announcement, with respect to any of the foregoing;
(viii) advise, assist or encourage, act as a financing source for or otherwise
invest in any other person in connection with any of the foregoing activities;
or (ix) disclose any intention, plan or arrangement, or take any action
inconsistent with the foregoing.

 

11. Resignation and Release. In accordance with Section 9 of the Employment
Agreement, the Executive agrees to resign from all positions held by him with
the Company and its subsidiaries effective as of the Resignation Date and agrees
to execute and deliver a full and final release of the Company in the form
annexed hereto as Schedule B.

 

12. Termination of Consulting Agreement. The Company and the Executive
acknowledge that the condition precedent to the Consulting Agreement taking
effect will not be met as a result of the Executive’s resignation prior to
June 30, 2017. Accordingly, the Company and the Executive agree that the
Consulting Agreement is terminated and cancelled without any notice or
compensation in lieu of notice effective as of the Resignation Date, including
cancelation of any restrictive covenants therein.

 

13. Deemed Breach by Executive.

The Executive agrees that he will be deemed to be in breach of the
non-competition, non-solicitation, standstill and confidentiality obligations
set out in Sections 5 through 7 of the Employment Agreement, as amended by
Section 3 of this Agreement, as well as Sections 9 and 10 of this Agreement, as
applicable (the “Obligations”), if (i) he subsequently becomes engaged as an
employee, director, consultant, investor or otherwise in any entity (the
“Subsequent Employer”) and (ii) the Subsequent Employer takes any action while
the Executive is so engaged where (A) the Executive could reasonably be expected
to have had the ability to control the decision or, unless the Executive opposes
the decision, substantially influences the decision to take any such action,
(B) the taking of such action by the Subsequent Employer would constitute a
breach of any of the Obligations if the actions were taken directly by the
Executive, (C) other than with respect to hiring personnel, the action is not
one taken in the ordinary course consistent with the past practice of the
Subsequent Employer’s business and (D) the action does not involve the exercise
by the Subsequent Employer of an existing contractual right as of the date the
Executive becomes engaged with the Subsequent Employer, provided that a breach
shall be deemed to occur only if the Company gives written notice to the
Executive of the breach and the breach is not cured within 10 business days of
receipt of such notice. If the Executive breaches or is deemed to be in breach
of any of the provisions listed in this Section 13, the limited waiver of the
Executive’s non-competition and non-solicitation obligations set out in
Section 7 of the Employment Agreement, as amended by Section 3 of this
Agreement, shall be revoked, and the Company shall be entitled to injunctive
relief and/or damages from the Executive personally in accordance with
Section 15 of this Agreement, including a requirement that the Executive resign
from or cease to be engaged with the Subsequent Employer. Notwithstanding the
foregoing, if the Executive’s Subsequent Employer enters into an agreement
directly with the Company and agrees to comparable Obligations, the Executive
shall not automatically be deemed to be in breach of the Obligations by virtue
of any actions taken by the Subsequent Employer, although the Executive will
remain liable for any actions that he takes personally.

 

4



--------------------------------------------------------------------------------

14. Governing Law and Submission to Jurisdiction. This Agreement is a contract
made under and shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein. Each of the
Company and the Executive (i) attorns to the exclusive jurisdiction of the
courts of the Province of Alberta over any action or proceeding arising out of
or relating to this Agreement, (ii) waives any objection that it might otherwise
be entitled to assert to the jurisdiction of such courts and (iii) agrees not to
assert that such courts are not a convenient forum for the determination of any
such action or proceeding.

 

15. Injunctive Relief. In addition to any remedies that may be available at law
or in equity as a result of a breach of this Agreement, in the event of a
breach, deemed breach, or threatened breach by the Executive of any of the
Obligations, the Company shall have the right to seek monetary damages and
equitable relief, including, without limitation, specific performance by means
of an injunction against the Executive to prevent or restrain any such breach.

 

16. Survival. The provisions of Sections 5 through 7, 9 and 12 through 19 of the
Employment Agreement, as amended by this Agreement, shall survive the
Resignation Date and shall continue in full force and effect in accordance with
their terms.

 

17. Enurement. This Agreement shall enure to the benefit of and shall be binding
upon the parties hereto and their respective heirs, attorneys, guardians, estate
trustees, executors, trustees, successors (including any successor by reason of
amalgamation of any party) and permitted assigns.

 

18. Entire Agreement. This Agreement together with the sections of the
Employment Agreement that survive the Resignation Date set forth the entire
agreement between the Executive and the Company regarding the subject matter
hereof and the Executive is not relying upon any representations or promises
that are not expressly included in this Agreement or the sections of the
Employment Agreement that survive the Resignation Date.

 

19. Amendments and Waivers. No amendments to this Agreement shall be valid or
binding unless in writing and duly executed by both parties. No waiver of any
breach of any term or provision of this Agreement shall be binding unless made
in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

 

20. Severability. If any provision of this Agreement or its application in a
circumstance is restricted, prohibited or unenforceable, the provision shall be
ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
and without affecting its application to other circumstances.

 

21. Counterparts. This Agreement may be executed in counterparts and delivered
by means of facsimile or portable document format (PDF), each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

CANADIAN PACIFIC RAILWAY LIMITED By:  

/s/ Andrew F. Reardon

  Name: Andrew F. Reardon   Title:   Chairman of the Board  

/s/ E. Hunter Harrison

E. Hunter Harrison

 

6



--------------------------------------------------------------------------------

SCHEDULE A

(See attached.)

 

7



--------------------------------------------------------------------------------

Hunter Harrison

 

              Cdn         Price on Jan .16,2017       $ 194.65                  
  USD             $ 148.48       Vesting Schedule      # of
Units      Grant
Price                    Outstanding      Total
Realized
Equity Value
(USD)       

Grant Date

                       Vested      Unvested          

Options

                       

Initial Grant

                       

June 26, 2012

     650,000       $ 73.39            Cdn       $ 59,114,250       $ —         $
59,114,250       100% vested June ’16, available June 2017

LTIP Grants

                       

Jan. 31, 2014

     103,280       $ 168.84            Cdn       $ 1,499,432       $ 499,811   
   $ 1,999,243       50% 2016, 25% 2017, 25% 2018

Jan. 23, 2015

     84,593       $ 175.92            USD       $ —         $ —         $ —     
   25% 2016, 25% 2017, 25% 2018, 25% 2019

Jan. 22, 2016

     129,620       $ 116.80            USD       $ 1,026,590       $ 3,079,771
      $ 4,106,362       25% 2017, 25% 2018, 25% 2019, 25% 2020               

 

 

    

 

 

    

 

 

    

Total LTIP Options:

               $ 61,640,272       $ 3,579,582       $ 65,219,854               
   Perf.                                          

PSUs (LTIP Grant)

          Factor                                          

Jan. 31, 2014

     27,348         118%         198.59         Cdn       $ 4,806,470          $
4,806,470       Payable March 2017, performance warranting

Jan. 23, 2015

     22,459         130%            USD       $ —         $ 4,335,126       $
4,335,126       Payable March 2018, performance warranting               

 

 

    

 

 

    

 

 

    

Total:

               $ 4,806,470       $ 4,335,126       $ 9,141,596      

DSUs

                       

Initial Grant

                       

June 26, 2012

     25,877               USD       $ 3,842,217       $ —         $ 3,842,217   
   100% vested June 2016; Payable 1 year post retirement

Bonus DSUs

                       

1-Feb-13

     13,482                $ 2,001,830          $ 2,001,830      

Feb-14

     29,019               USD       $ 4,308,673          $ 4,308,673      
Payable 1 year post retirement               

 

 

    

 

 

    

 

 

    

Total value in US funds:

  

           76,599,462         7,914,708         84,514,169      

exchange rate CDN$ = USD

  

   $ 0.75                     

 

Pension Liability as at December 31, 2016 ($1.5M)

     20,375,000       Bonus Payment at 100% for both components    $ 3,300,000
  

Pension Liability as at December 31, 2016 ($2.0M)

     27,150,000       Bonus Payment at 150% for both components    $ 4,950,000
  

Current Expense on CP’s Books for outstanding unvested options:

      Company performance indicates 170% but Management recommending   

2014 – CEO Grant:

     275,705         

2015 – CEO Grant:

     492,449       Forfeited 2017 Grant with target value of $6,600,000   

2016 – CEO Grant:

     1,047,674            

 

 

       

Total:

     1,815,828         

 

8



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF FULL AND FINAL RELEASE

I, E. HUNTER HARRISON, in exchange for the limited waiver by Canadian Pacific
Railway Limited of certain restrictive covenants contained in my employment
agreement referred to in the attached separation agreement (the “Separation
Agreement”) dated January 18, 2017 (and subject to the terms thereof) and such
other good and valuable consideration, the sufficiency of which is hereby
expressly acknowledged, do hereby remise, release and forever discharge CANADIAN
PACIFIC RAILWAY LIMITED and all of its affiliated and related entities and their
predecessors and successors (the “Companies”) and, in such capacities, their
respective officers, directors, shareholders, employees and agents (hereinafter
with the Companies, collectively referred to as the “Releasees”) of and from all
actions, causes of action, debts, demands, torts, dues, bonds, accounts,
covenants, contracts and claims whatsoever which I ever had, now have or which I
can, shall or may hereafter have for or by reason of any cause, matter or thing
whatsoever, including without limiting the generality of the foregoing any
actions, causes of action, suits, debts, demands, torts or claims relating to my
employment or the termination of my employment with any of the Releasees, except
any actions, causes of action, debts, demands, torts, dues, bonds, accounts,
covenants, contracts and claims relating to the specific terms of the Separation
Agreement. I also agree not to make any claim or take any proceedings in respect
of the claims released against any person, corporation or other entity who or
which might claim contribution or indemnity from any of the Releasees.

Except as provided for in, or under, the Separation Agreement, I hereby
specifically covenant, represent and warrant to the Releasees that I have no
further claim against any of the Releasees for or arising out of my employment
or cessation of employment which specifically includes any claims for salary,
wages, notice of termination, reinstatement, pay instead of notice, severance
pay, bonus, incentive compensation, variable compensation, stock, stock options,
restricted share units, warrants, equity, interest and/or vacation pay,
overtime, overtime pay, benefits, pension, perquisites or claims under contract
(including without limitation my employment agreement), the common law, Company
policy, employment standards legislation (including without limitation the
Employment Standards Code (Alberta) and the Canada Labour Code), human rights
legislation (including without limitation the Alberta Human Rights Act, the
Canadian Human Rights Act and the Employment Equity Act), occupational health
and safety legislation (including without limitation the Occupational Health and
Safety Act (Alberta), the Occupational Health and Safety Code (Alberta), and the
Workers Compensation Act (Alberta)) or similar legislation. I also acknowledge
that the monies paid to me include any severance pay and notice pay to which I
am entitled under any employment standards legislation (including without
limitation the Employment Standards Code (Alberta) and the Canada Labour Code).
In the event that I should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against any of the
Releasees for or by reason of any cause, matter or thing related to my
employment or the cessation thereof, this document may be raised as a complete
bar to any such claim, demand or action.

I have read the above Full and Final Release and have obtained independent legal
advice and I understand that it contains a full and final release of all claims
that I have or may have against the Releasees and that there is no admission of
liability on the part of any of the Releasees and that any such liability is
denied.

All of the foregoing shall enure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF I have duly executed this Full and Final Release this 31st
day of January, 2017.

 

SIGNED, SEALED AND DELIVERED    )    in the presence of    )       )       )   
     

 

   )    E. HUNTER HARRISON

 

   )   

Witness

   )   

 

10